771 N.W.2d 754 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Larry James LONSBY, Sr., Defendant-Appellant.
Docket No. 138076. COA No. 277000.
Supreme Court of Michigan.
September 11, 2009.


*755 Order
On order of the Court, the application for leave to appeal the November 25, 2008 judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REVERSE, in part, the judgment of the Court of Appeals. It is not necessary to remand this case to the St. Clair Circuit Court for consideration of the defendant's ability to pay attorney fees, pursuant to People v. Dunbar, 264 Mich.App. 240, 690 N.W.2d 476 (2004). In People v. Jackson, 483 Mich. 271, 769 N.W.2d 630 (2009), we held that the assessment of a defendant's ability to pay attorney fees is only necessary when that imposition is enforced and the defendant contests his or her ability to pay. In all other respects, leave to appeal is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.